Order filed January 5, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00683-CR
                                    ____________

               CHRISTOPHER MICHAEL DUPUY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 405th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 13CR1365

                                       ORDER

      Appellant is not represented by counsel. The record has been filed, but no
brief has been filed. On November 17, 2016, we issued an order abating this appeal
and directing the trial court to conduct a hearing to determine if appellant desires to
continue to prosecute to appeal and, if so, whether he is indigent and therefore
entitled to a free record and appointed counsel on appeal. The order stated that
appellant was to attend the hearing.
      The trial court held a hearing on December 12, 2016. Appellant did not attend
the hearing. The trial court found that notices of the hearing were sent by certified
mail to appellant at his two last known addresses. The trial court found it could not
determine if appellant is indigent or intends to prosecute the appeal.

      Rule 38.8 provides that we will not dismiss or consider the appeal without
briefs unless it is shown the appellant no longer desires to prosecute his appeal or
that he is not indigent and has failed to make necessary arrangements for filing a
brief. Tex. R. App. P. 38.8. The rule was designed to protect an indigent appellant
from the failure of his appointed counsel to provide a brief. The rule further provides
that under appropriate circumstances, “the appellate court may consider the appeal
without briefs, as justice may require.” Tex. R. App. P. 38.8 (b)(4).

      A hearing has already been held as required under Rule 38.8. Because the
trial court has already held one hearing to make the findings required under Rule
38.8, and we can find nothing in the rules or case law which requires this court to
once again send this matter back to the trial court, we decline to do so.

      Therefore, we ORDER appellant to file a brief in this appeal on or before
February 6, 2017. If appellant fails to file his brief as ordered, we will decide this
appeal upon the record before the court. See Lott v. State, 874 S.W.2d 687, 688 (Tex.
Crim. App. 1994) (affirming conviction on record alone where appellant failed to
file a pro se brief after being properly admonished).



                                   PER CURIAM




                                          2